         Case 1:00-cv-00303-BLW Document 255-1 Filed 02/12/20 Page 1 of 4




Bruce D. Livingston, MO Bar No. 34444
Jonah J. Horwitz, ID Bar No. 10494
Federal Defender Services of Idaho
Capital Habeas Unit
702 W. Idaho, Suite 900
Boise, Idaho 83702
Telephone: (208) 331-5530
Facsimile: (208) 331-5559
ECF:     Bruce_Livingston@fd.org
         Jonah_Horwitz@fd.org
Attorneys for Petitioner


                        IN THE UNITED STATES DISTRICT COURT

                               FOR THE DISTRICT OF IDAHO


                                                  )
    JAMES H. HAIRSTON,                                    Case No. 1:00-cv-303-BLW
                                                  )
                                                  )
                 Petitioner,                              CAPITAL CASE
                                                  )
                                                  )
    v.                                                    MEMORANDUM IN SUPPORT OF
                                                  )
                                                          UNOPPOSED THIRD MOTION
                                                  )
    KEITH YORDY, 1 Warden of the Idaho                    FOR EXTENSION OF TIME TO
                                                  )
    Maximum Security Institution,                         FILE SUPPLEMENTAL BRIEF
                                                  )
                                                  )
                 Respondent.
                                                  )
                                                  )

         Petitioner James H. Hairston respectfully moves this Court to grant a one week extension

of time from the current requested due date of February 13, 2020, until February 20, 2020, for

filing his Supplemental Brief. That brief is to address Mr. Hairston’s entitlement to relief on his

claim that trial counsel was ineffective in investigating and presenting mitigation evidence at

sentencing in his criminal case, as well as his right to an evidentiary hearing on the substance of


1
 Keith Yordy is the current Warden of the Idaho Maximum Security Institution.
https://www.idoc.idaho.gov/content/locations/prisons/idaho_maximum_security_institution. As
such, he should be automatically substituted in as respondent in this matter for his predecessor.
See Fed. R. Civ. P. 25(d); Rule 2(a) of the Rules Governing Section 2254 Cases.
Memorandum in Support of Unopposed Motion
For Third Extension of Time to File Supplemental Brief - 1
        Case 1:00-cv-00303-BLW Document 255-1 Filed 02/12/20 Page 2 of 4




that claim or to excuse its procedural default under Martinez v. Ryan, 566 U.S. 1 (2012). In

support of Mr. Hairston’s request for an extension, he states as follows:

       1.      Counsel for Mr. Hairston, Bruce Livingston, contacted L. LaMont Anderson,

counsel for the Respondent, regarding this proposed extension. Mr. Anderson responded that he

has no objection to the requested extension.

       2.      Two previous unopposed extensions of time were requested, on December 10,

2019, Dkt. 251, and on January 23, 2020, Dkt. 253, and neither has yet been ruled on.

       3.      A seven-day extension of time, until February 20, 2020, is necessary.

       4.      During the past twenty-one days, undersigned counsel Bruce Livingston and

Jonah Horwitz have been working extensively on Mr. Hairston’s case in this matter and in other

urgent capital cases.

       5.      Counsel have continued to research and draft the brief in Mr. Hairston’s case and

work on additional reports and affidavits from pertinent witnesses.

       6.      While much progress has been made, two declarations have not yet been received,

both of which must be incorporated into the brief. Counsel has been in communication with both

declarants. Counsel anticipates that the declarations will be completed and received by the end

of this week. However, additional time is necessary so counsel may incorporate related

arguments and references to the declarations into the brief.

       7.      In addition, counsel have spent considerable time on Gerald Pizzuto’s capital

case, which is in end stage litigation with a death warrant possible within the next six months or

sooner. Counsel have been preparing a clemency petition during the past several weeks and

conducting clemency interviews and meetings in furtherance of the petition.




Memorandum in Support of Unopposed Motion
For Third Extension of Time to File Supplemental Brief - 2
        Case 1:00-cv-00303-BLW Document 255-1 Filed 02/12/20 Page 3 of 4




        8.      In addition, Mr. Horwitz has been working on two different cases for capitally

sentenced Nevada inmate Samuel Howard. On February 11, he prepared and filed a petition for

a writ of certiorari in the U.S. Supreme Court, seeking review of the Nevada Supreme Court’s

decision in Howard v. State, 448 P.3d 567 (Nev. 2019). In addition, he spent time preparing for

oral argument in Howard v. Gittere, Clark Cty. Dist. Ct., No. 81C053867, which was to take

place on February 7, though it was taken off the calendar at the State’s request four days before

that date.

        9.      In addition to the obligations noted above, counsel have continuing duties to

oversee investigations and conduct legal research in their other cases, all of which are capital.

        10.     In light of the preceding facts, undersigned counsel cannot finalize the

Supplemental Brief by February 13, 2020 while fulfilling their obligations to Mr. Hairston and

their other death-sentenced clients. It is necessary to have a seven-day extension, until February

20, 2020, to file the brief.

        11.     Counsel has informed Respondent’s counsel that Mr. Hairston will not take a

further extension beyond February 20.

        12.     Counsel make this request in good faith, in the interest of justice and not for the

purposes of delay. Given those acts, and the consent of the opposing party, the extension should

be granted.

        DATED this 12th day of February 2020.

                                                /s/ Bruce D. Livingston

                                               Bruce D. Livingston


                                                /s/ Jonah J. Horwitz
                                               Jonah J. Horwitz
                                               Attorneys for Petitioner

Memorandum in Support of Unopposed Motion
For Third Extension of Time to File Supplemental Brief - 3
       Case 1:00-cv-00303-BLW Document 255-1 Filed 02/12/20 Page 4 of 4




                               CERTIFICATE OF SERVICE

I hereby certify that on the 12th day of February 2020, I electronically filed the foregoing
document with the Clerk of the Court using the CM/ECF system, which is designed to send a
Notice of Electronic Filing to persons including the following:

L. LaMont Anderson
lamont.anderson@ag.idaho.gov


                                                    /s/ Heidi Thomas
                                                    Heidi Thomas




Memorandum in Support of Unopposed Motion
For Third Extension of Time to File Supplemental Brief - 4
